                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  MARVIN FULFORD, ET AL. CIVIL ACTION

  VERSUS

  CLIMBTEK, INC., ETAL. NO: 16-00016-BAJ-EWD

                               RULING AND OHDER

      Before the Court is the IVtotion for Summary Judgment (Doc. 178) filed by

Defendants. Plaintiffs filed a response in opposition (Doc. 184). For the following

reasons, the Motion for Summary Judgment (Doc. 178) is GRANTED IN PART

and DENIED IN PART.

   I. FACTUAL BACKGROUND

      This suit arises out of an allegedly defective ladder. (Doc. 102 at ^[ 6). On

February 2, 2015, Marvin Fulford was allegedly servicing a suspended heating unit

in Winnsboro, Louisiana while standing on an articulated ladder when it collapsed.

Id. Mr. Fulford then allegedly fell, fractured his spine, and suffered a traumatic brain

injury. Id. Plaintiffs filed the instant action on January 8, 2016. (Doc. 1). Plaintiffs

bring claims under the Louisiana Products Liability Act, claiming that the ladder was

unreasonably dangerous due to 1) defects in construction or composition, 2) defects


in design, and 3) inadequate warnings. (Doc. 102 at 6-7).


   II. LEGAL STANDARD

       The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). In determining whether the movant is entitled


to summary judgment, the court views the facts in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant's favor. Coleman,


v. Hous. Indep. Sch. Dist, 113 F.3d 528, 533 (5th Cir. 1997).

      After a proper motion for summary judgment is made, the nonmovant "must


set forth specific facts showing there is a genuine issue for trial." Anderson v. Liberty


Lobby, Inc., 477 U.S. 242, 250 (1986) (internal citations omitted). At that moment,

the court does not evaluate the credibility of witnesses, weigh the evidence, or resolve


factual disputes. Int'l Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir.


1991), cert. denied, 502 U.S. 1059 (1992). However, if "the evidence in the record is

such that a reasonable jury, drawing all inferences in favor of the non-moving party,


could arrive at a verdict in that party's favor," the motion for summary judgment


must be denied. Id.


      The nonmovant s burden is not satisfied by some metaphysical doubt as to the

material facts, or by conclusory allegations, unsubstantiated assertions, or a mere


scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(internal quotations omitted). Summary judgment is appropriate if the nonmovant

"fails to make a showing sufficient to establish the existence of an element essential

to that party's case." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


   III. DISCUSSION

      To recover in a products liability suit brought under Louisiana law, a plaintiff
must prove by a preponderance of the evidence that 1) the product was defective, that


is, Unreasonably dangerous in normal use, 2) the product was in normal use at the


time the injury occurred, 3) the defect caused the injury, and 4) the defect existed

when the product left the control of the manufacturer. Molett v. Penrod Drilling Co.,


826 F.2d 1419, 1424 (5th Cir. 1987). A product can be unreasonably dangerous in

construction or composition, in design, and/or because an adequate warning about


the product has not been provided. La. Stat. Ann. § 9:2800.54.


      Defendants first argue that Plaintiffs have no admissible expert testimony in

support of their design defect claim. Plaintiffs hired two experts to opine on the cause

of the accident: Phillip Beard and Dr. Thomas Shelton. Defendants contend that

Beard s expert report fails to carry Plaintiffs burden that the ladder was defective in

design; however, Plaintiffs have clarified that Beard will no longer testify as an expert

in this matter.


      In Dr. Shelton's report, he opines that the most probable mode of failure


involved a design defect in the hinge of the ladder. (Doc. 178-13 at 12). Defendants

contend that Dr. Shelton's opinions are not admissible because they have not been


shown to be possible or tested in a manner that is capable of duplication by other

experts. The admissibility of Dr. Sheltons opinions was put at issue by Defendants'

Daubert motion. (Doc. 187). The Court excluded Dr. Sheltons opinions regarding


instructions or warnings but otherwise denied the motion. Thus, Dr. Shelton will be


permitted to testify in support of Plaintiffs design defect claim. Defendants' motion

for summary judgment insofar as it rests on an argument to the contrary must be
denied.


      Second, Defendants argue that Plaintiffs have no admissible expert testimony

in support of their claim that the ladder lacked an adequate warning. As discussed

above, the Court has excluded Dr. Sheltons opinions regarding warnings or


instructions. Thus, Defendants' request for summary judgment on Plaintiffs' claim


that the ladder was unreasonably dangerous due to inadequate warnings is granted


insofar as the claim rests on Dr. Shelton s testimony.


      Third, Defendants argue that Plaintiffs have no admissible expert testimony

in support of their claim that the ladder was unreasonably dangerous in construction

or composition. Under Louisiana law, [a] product is unreasonably dangerous in


construction or composition if, at the time the product left its manufacturer s control,


the product deviated in a material way from the manufacturer's specifications or


performance standards for the product or from otherwise identical products


manufactured by the same manufacturer. La. Stat Ann. § 9:2800.55. In his report,


Dr. Shelton states that the hinge of the ladder was defective in construction because

the dimensions of the slot for the locking bolt were not within specifications. (Doc.

178-13 at 13). Defendants contend that Dr. Shelton failed to establish whether the

dimensions of the slot were not within specifications at the time the ladder left the

manufacturers control. However, in his report, Dr. Shelton also opines that his


examination of the hinge did not reveal evidence of wear to the extent that would

explain the variation of the width of the slot from the specifications. Id. The Court

finds that this evidence constitutes specific facts showing there is a genuine issue for
find that Plaintiffs have met their burden on causation. Thus, Defendants' motion


for summary judgment on this basis must be denied.


   IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants' Motion for Summary Judgment (Doc.

178) is GRANTED IN PART and DENIED IN PART.



                                                         A
                           Baton Rouge, Louisiana, this ^~> aday of January, 2020.



                                          (^
                                     JUDGE BRIANS. J^DKSON
                                     UNITED STATES^ISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
